Citation Nr: 9905419	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased (compensable) evaluation for 
defective hearing, left ear.

3.  Entitlement to an increased (compensable) evaluation for 
otitis media, left ear, status post mastoidectomy.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1979.  He subsequently served in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1995 and October 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran was hospitalized and diagnosed with a 
psychiatric disorder (schizophreniform disorder) in December 
1988, a number of years after active military service and 
after his most recent period of active duty for training. 

3.  A recent VA audiological examination demonstrated an 
average 56 decibel loss in the left ear, coupled with a 
speech recognition score of 96 percent in the left ear.

4.  The veteran's left ear otitis media is not shown to be in 
the suppurative process.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a compensable evaluation for 
defective hearing, left ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).

3.  The schedular criteria for a compensable evaluation for 
otitis media, left ear, status post mastoidectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.87a, Diagnostic Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For An Acquired Psychiatric Disorder

The law provided that service connection may be granted for a 
disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted in line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1131 (West 1991) (emphasis added); 38 C.F.R. § 3.303 (1998).  
In turn, the term "active military, naval, or air service" is 
defined to include "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1998).  See Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  Active duty is defined, in part, as "full-time duty 
in the Armed Forces, other than active duty for training."  
38 U.S.C.A. § 101(21).  Active duty for training is defined, 
in part, as "full -time duty in the Armed Forces performed 
by Reserves for training purposes."  38 U.S.C.A. § 101(22).

The definitional statute, 38 U.S.C.A. § 101(24), make a 
distinction between compensating a veteran for disabilities 
incurred or aggravated on active duty and disabilities 
incurred or aggravated on active duty for training.  For a 
veteran to received disability compensation for an injury or 
disease incurred on active duty for training, the disability 
must occur or be aggravated during the active duty for 
training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

For a veteran to receive compensation for an injury or 
disease incurred on active duty, the injury or disease may 
either be incurred or aggravated while the veteran is on 
active duty or for certain diseases, "through the 
application of statutory presumptions."  38 C.F.R. 
§ 3.303(a) (1998); see also 38 U.S.C.A. §§ 101(24), 1110, 
1112; 38 C.F.R. §§ 3.306, 3.307, 3.309 (1998).  With respect 
to a psychosis, there is a presumption of service connection 
where the psychosis manifests itself to a degree of at least 
10 percent within one year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
statutory presumptions do not apply to a veteran serving on 
active duty for training.  See Biggins v. Derwinski, 1 Vet. 
App. at 474; Paulson v. Brown, 7 Vet. App. 466 (1995). C.F.R. 
§ 3.6(d)(4) (1998).  Finally, although an individual engaged 
in inactive duty training who is disabled from an injury 
incurred or aggravated in line of duty may be eligible to 
receive compensation, no compensation is allowed for diseases 
based on inactive duty training.  C.F.R. § 3.6(d)(4) (1998); 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Under 38 U.S.C.A. § 5107(a), an appellant has the burden of 
submitting evidence sufficient to justify a belief that his 
claim for service connection for a psychiatric disorder is 
well grounded.  For a claim to be well grounded, there 
generally must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of a disease or injury in service; and (3) medical 
evidence of a nexus between the asserted in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom Epps v. West 118 S.Ct. 
2348 (1998).  If a claim is not well grounded, the duty to 
assist in the development of the claim does not arise and the 
merits are not reachable.  
A..  Active Duty Incurrence or Aggravation

The veteran initially service on active duty in the Air 
Force.  The service medical records from this period of 
service, from August 1975 to August 1979, are negative for 
any complaints of, or treatment for, a psychiatric disorder.  
Nor does the veteran contend that a current psychiatric 
disability is related to his original period of active duty 
service.  Thus, the record does not present a well-grounded 
claim with respect to this period of active service.  See 
Caluza and Epps, supra.

B.  Active Duty for Training Incurrence or Aggravation

The veteran enlisted in the Air Force Reserves in June 1985 
and served until he was retired in July 1994.  He was first 
diagnosed with a psychiatric disorder in December 1988.  A VA 
discharge summary (inpatient) for December 22 to December 30, 
1988, shows that the veteran presented with a five-week 
history of increasing confusion and delusional thought.  He 
indicated that while working at the Air Force Base he noticed 
a change in himself.  He indicated that he was not concerned 
about appropriate protocol and he "just did not care."  The 
diagnosis was schizophreniform disorder, with good prognostic 
features.  

A VA physician reported in July 1993 that the veteran had 
been under his care for schizoaffective disorder with 
excellent response to medication treatment.  The veteran was 
evaluated at an Air Force medical facility in February 1994 
and diagnosed with paranoid schizophrenia.  The date of onset 
was considered to be December 1988 and not in the line of 
duty.  The veteran was considered disqualified for further 
service as a result of the illness.  In June 1994, he applied 
for transfer to the Retired Reserve (honorary) in lieu of 
administrative discharge for physical disqualification.  

Schizophrenia was diagnosed on a November 1994 VA examination 
of the veteran.  A September 1996 VA examination resulted in 
a diagnosis of schizoaffective disorder.  The examining 
physician commented at that time that the veteran never quite 
met the criteria for schizophrenia even when he did have a 
psychotic episode, and since that time he had been on 
medication had never been psychotic.  (The current Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
(DSM-IV) of the American Psychiatric Association utilized by 
VA, see 38 C.F.R. § 4.130 (1998), lists schizophreniform 
disorder and schizoaffective disorder as psychotic disorders 
with at least some characteristics of schizophrenia.)

The veteran contends that he should be entitled to 
compensation because his psychiatric disorder occurred during 
a period when he was essentially on active duty with his 
reserve unit.  In particular, he asserts that his psychiatric 
disorder first manifested itself while he was working "man 
days." At his August 1996 RO hearing, the veteran testified 
that the work he was involved in during the December 1988 
time period was not for training purposes.  He stated that he 
"went in there to work just like it was active duty."  During 
the hearing the veteran was asked whether he was considered 
to be on active duty during the December 1988 time period.  
The veteran answered as follows:

Yes.  That's the point I've been trying 
to make is that those man days are active 
duty days and I should have the same 
benefits.

Transcript at page 9.  The veteran later stated as follows:

But essentially, when you do these man 
days, you can do them for one day, you 
can do them up for a week. . . . 
[U]sually what they do is end them on 
Friday and then you go home.  They don't 
have to pay you nothing for Saturday or 
Sunday and then they bring you back the 
next Monday is what they usually do.

Transcript page 16.  The veteran elaborated as follows:

When they needed help, that was the key, 
they had to need the help and the money 
had to be there.  And, the comptroller 
said we have the money to pay you, they'd 
bring me in and I would work.  And, 
essentially, I did the same job that I 
would do as if I was on active duty.  The 
only difference is that they'd end you on 
Friday and then you submit a voucher. . . 
. At that time, I didn't keep the orders.

Transcript at page 17.  The veteran also testified at an 
August 1998 hearing at the RO before the undersigned member 
of the Board.  The veteran essentially repeated his 
assertions from the August 1996 RO hearing that he was on 
active duty at the time his psychiatric problems began.  He 
also stated that he felt sick during his "man days" in 
December 1988.  He stated that he had worked a substantial 
part of the time beginning in June 1988 due to the fact that 
he was replacing a civilian colleague on maternity leave.

A Statement of Service (AF Form 1613) dated in December 1996 
shows that the veteran was on "active duty" for numerous 
periods during his service in the Air Force Reserves, usually 
for short periods of time and after for up to five days 
during 1988.  The periods included the time from December 5-9 
and from December 12-16, 1988.  His next period of active 
duty service is listed as June 11-24, 1989.  Copies of 
Request and Authorization for Active Duty Training/Active 
Duty Tour (AFRES Form 938) for various periods in 1988 show 
the tours were "Special ADT" (Block 12).  These orders were 
thus under the general category of active duty for training, 
despite the actual nature of the veteran's assigned duties, 
and at no time was the veteran shown to be on full time 
active duty while serving the in the Air Force Reserves as 
the term is understood for VA purposes.  

Further, although the veteran has submitted a copy of a 
travel voucher for the time period of December 12-16, 1988, 
there is no such voucher or other official documentation 
covering the December 22-30, 1988 time frame, the period of 
psychiatric hospitalization in question.  Since service 
connection This is consistent with the service 
department determination that the veteran's psychiatric 
illness was not incurred in the line of duty.  Further, 
assuming for discussion purposes that the veteran currently 
has a psychosis related to the time of that hospitalization, 
the statutory presumptive period for a psychosis is not for 
application because the presumptions do not apply to a 
veteran serving on active duty for training.  Accordingly, 
the claim for service connection based on active duty for 
training in December 1988 is not well grounded.  

The veteran has submitted several medical texts discussing 
psychiatric disorders, including nutritional influences of 
illnesses.  The materials do not establish that the veteran's 
disorder was incurred in or aggravated during a period of 
qualifying service.

The veteran has also claimed that psychiatric symptoms he 
experienced in September 13, 1991 were caused by his reserve 
duty.  AF Form 1613 shows that the veteran was on "active 
duty" on September 13-17, 1991.  However, inasmuch as the 
veteran may be claiming that his psychiatric disability was 
aggravated by his reserve service, he has not submitted any 
competent medical evidence that his psychiatric disability 
underwent a permanent increase in severity due to his reserve 
service.  See 38 C.F.R. § 3.306; Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995) (lay persons are not competent to 
offer medical opinions).  The veteran has also stated that he 
believes that his psychiatric disorder may be related in some 
way to the medication he has taken for his left ear otitis 
media.  However, he has not submitted any competent medical 
evidence demonstrating such a link.  See 38 C.F.R. 
§ 3.310(a); Libertine v. Brown, 9 Vet. App. 521 (1996) 
(competent medical evidence is required to satisfy questions 
of medical etiology).

In sum, there is no evidence that the veteran suffered a 
psychiatric disorder during his August 1975 to August 1979 
period of active duty service, or within one year thereafter.  
Further, the December 1988 psychiatric hospitalization when 
he was treated for schizophreniform disorder was not during a 
time when he was on any of numerous period of active duty for 
training in the Air Force Reserves and he has not presented 
any competent medical evidence demonstrating that this 
psychiatric disorder was otherwise aggravated by active duty 
for training or caused by medication related to his service-
connected left ear otitis media..  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a psychiatric disorder is not well grounded and must be 
denied.  

II.  Increased Ratings

The veteran essentially contends that the noncompensable 
evaluations assigned by the RO for left ear hearing loss and 
otitis media do not accurately reflect the severity of those 
disabilities.  A person who submits a claim for benefits 
under a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
See 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometry tests.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160; 38 C.F.R. § 4.85; Diagnostic Code 
6100.

The veteran was granted service connection for left ear 
hearing loss in an August 1980 rating decision.  The veteran 
was assigned a noncompensable evaluation, and that evaluation 
has remained in effect since the August 1980 rating decision.

The veteran underwent VA audiological examination for rating 
purposes in September 1996.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
5
5
10
LEFT
55
45
50
55

Pure tone threshold levels averaged 56 decibels for the left 
ear, and speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.  The right ear was 
within normal limits.  The diagnosis was normal hearing in 
the right ear, and conductive hearing loss in the left ear.

As the VA audiological testing reveals an average 56 decibel 
loss, coupled with a speech recognition score of 96 percent 
in the left ear, a numeric designation of I is warranted 
under 38 C.F.R. § 4.85, Table VI.  The hearing acuity in the 
nonservice-connected right ear is considered normal for 
rating purposes; thus, it is assigned a level I designation.  
When these results are coupled using Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  

The Court has held that  "[a]ssignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  Thus, the veteran's left ear hearing loss is 
consistent with the presently assigned noncompensable 
evaluation and the preponderance of the evidence is against a 
compensable evaluation for this disability.

B.  Otitis Media

The veteran was also granted service connection for left ear 
otitis media in the August 1980 rating decision.  He was 
originally assigned a noncompensable evaluation, and that 
evaluation has remained in effect since the August 1980 
rating decision.

The veteran underwent a VA ear disease examination in 
September 1996.  The examiner noted that the veteran had a 
history of recurrent infection of the left ear and had 
undergone left mastoidectomy in 1976.  In 1988, the veteran 
was seen for recurrent left otitis and was given antibiotics.  
The veteran claimed that he had slight left ear drainage off 
and on.  Physical examination revealed both auricles to be 
normal.  There was no discharge in either ear.  There was no 
middle ear disease or upper respiratory tract infection at 
the time of the examination.  Diagnoses were: history of 
recurrent otitis media, left ear, none found on examination; 
postoperative mastoidectomy, left, 1976; perforated left 
eardrum with no drainage, no evidence of recent infection; 
and history of hearing loss.

The veteran testified at an August 1998 Travel Board hearing 
that in June or July 1988 his ear began draining to the point 
where he could not control it.  He sought treatment and was 
given medication for the problem.  He testified that he 
currently had some moisture, but no significant drainage.  He 
stated that his last ear infection was in 1988.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6200, a 10 percent 
evaluation is assigned for chronic otitis media, suppurative, 
during the continuance of the suppurative process.  This 
rating is to be combined with ratings for loss of hearing, if 
there is any.

Based on the record, the Board finds no evidence that the 
veteran has a continuous suppurative process so as to warrant 
a 10 percent evaluation under 38 C.F.R. § 4.87a, Diagnostic 
Code 6200.  The veteran testified that currently had no 
significant drainage.  Further, the most recent VA 
examination revealed that he was not having any problems with 
pain, drainage, or infections in his left ear.  Accordingly, 
the record does not support a finding that the veteran 
currently suffers from a suppurative process in his left ear.  
Therefore, the Board concludes that the currently assigned 
noncompensable evaluation for left ear otitis media is 
appropriate, and the veteran's claim as to this issue must be 
denied.

C.  Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant consideration of 
an evaluation on an extraschedular basis.  For example, it 
has not been shown that the veteran's left ear hearing loss 
and otitis media have resulted in frequent hospitalizations 
or caused marked interference in his employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to an increased (compensable) rating for service-
connected defective hearing, left ear, is denied.

Entitlement to an increased (compensable) rating for service-
connected otitis media, left ear, status post mastoidectomy, 
is denied.



		
	CHARLES E. HOGEBOOM		
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

